 In the Matter of EAGLE-PICKER MINING & SMELTING COMPANY, A COR-andINTERNATIONAL UNION OF MINE, MILL & SMELTER WORKERS, LOCALNos.. 15, 17, 107, 108, AND 111Case No. C-73AMENDMENT TO DECISION AND ORDERDecember 14, 1939On October 27, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledcase.'On November 16, 1939, the Board gave notice that on Decem-ber 10, 1939, or as soon thereafter ' as convenient, unless sufficientcause to the contrary had been shown, it would amend its Decisionand Order in certain respects, set forth below.No sufficient cause tothe contrary having been shown, the Board hereby amends its Deci-sion and Order as follows :1.In Appendix B, the words "(8-31-38 to Order)" are added afterthe names of the following individuals:R. F. BurgettJ.' C. EmersonFred FosterJames HensleyHarry E. RidgwayRaymond SpurlockByron WarmackRaymond Williams.2. In Appendix B, the words appearing after the names of H. E.Bridges, Henry L. Freeman, G. Marion Headley, and Robert Ransomare changed to read: "(8-31-38 to Order)."3.The name of Charles V. Beyer is added to Appendix B andAppendix D.4.The name of Lawrence Woods is added to Appendix B.116 N. L.R. B. 727.18 N. L.R. B., No. 47.320 EAGLE-PICHER MINING & SMELTING COMPANY3215.The name of Earnest K. Bogle, with the accompanying footnoteindicating that he was named in the complaint as Ernie Bogie, isstricken from Appendix G and added to Appendix B and to Appen-dix D; and the words "(8-31-38 to Order)" are added after his namein Appendix B.6.The names of G. Marion Headley and Elmer Wood are added toAppendix F.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Amendment to Decision and Order.